Name: Council Regulation (EEC) No 1125/89 of 27 April 1989 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  agricultural policy
 Date Published: nan

 29 . 4 . 89 Official Journal of the European Communities No L 118 / 29 COUNCIL REGULATION (EEC) No 1125 / 89 of 27 April 1989 amending Regulation (EEC) No 426/ 86 on the common organization of the market in products processed from fruit and vegetables new finished products and they should be listed in the abovementioned Part A to Annex I , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof. Having regard to the proposal from the Commission t 1 ). Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Part A of Annex I to Council Regulation (EEC) No 426 / 86 ( 4), as last amended by Regulation (EEC) No 2247 / 88 ( 5 ), lists the products for which production aid is given ; whereas pears of the Rocha variety, the most representative sold in Portugal for processing, should be added to the list ; whereas this variety should therefore be included in the production year calendar and the eligibility for aid should"be extended to the production of peaches and pears preserved in natural fruit juice ; Whereas given the characteristics and recent trend of the market in finished tomato-based products , the unsatisfactory price situation for the various products and the need not to create any unjustified discrimination between the various uses of fresh tomatoes , production aid should be granted for Article 1 Regulation (EEC) No 426 / 86 is hereby amended as follows : 1 . Article 1 (2 ) is amended as follows :  the fourth indent under (b ) is replaced by the following : '  peaches preserved in syrup and/ or in natural fruit juice, falling within CN code 2008 70',  (c) is replaced by the following: '(c) 15 July to 14 July for Williams and Rocha pears in syrup and/ or in natural fruit juice , falling within CN code 2008 40'. 2 . Part A of Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 27 April 1989 . For the Council The President J. BARRIONUEVO PENA (!) OJ No C 82 , 3 . 4 . 1989 , p. 66 . ( 2 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal . ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal )^ ( 4 ) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( s ) OJ No L 198 , 26 . 7 . 1988 , p. 21 . No L 118 / 30 Official Journal of the European Communities 29 . 4 . 89 ANNEX ¢ANNEX I PART A Products referred to in Articles 2 and 7 CN code Description of goods Peeled tomatoes, whether or not whole, frozen Tomato flakes Dried figs Sultanas, currants and muscatels Prunes derived from dried "d'Ente" plums f Peeled tomatoes , whole or in pieces \ Unpeeled tomatoes , whole or in pieces (crush or pizza sauce) Tomato juice ( including passata ) Tomato concentrate Williams and Rocha pears in syrup and/or in natural fruit juice ex 0710 80 70 ex 0712 90 30 0804 20 90 ex 0806 20 ex 0813 20 00 ex 2002 10 00 ex 2002 90 10 ex 2002 90 30 ex 2002 90 90 ex 2008 40 51 ex 2008 40 59 ex 2008 40 71 ex 2008 40 79 ex 2008 40 91 ex 2008 40 99 ex 2008 70 61 ex 2008 70 69 ex 2008 70 71 ex 2008 70 79 ex 2008 70 91 ex 2008 70 99 2009 50 Peaches in syrup and/or in natural fruit juice Tomato juice'